Citation Nr: 0833304	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-31 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether a March 1986 rating decision was the product of clear 
and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from September 1974 to 
February 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which found that a March 1986 rating 
decision did not contain CUE in assigning an initial 
noncompensable (zero percent) rating for the veteran's 
service-connected chronic sacral sprain with radiculopathy to 
the left leg.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in February 2008.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  A rating decision dated March 3, 1986, established 
service connection for chronic sacral strain with 
radiculopathy to the left leg and assigned an initial 
noncompensable rating, effective November 22, 1985.  The 
veteran initiated an appeal to that rating, but did not 
perfect his appeal by filing a timely Substantive Appeal 
after a Statement of the Case (SOC) was promulgated in April 
1986.

2.  The March 1986 rating decision's assignment of a 
noncompensable rating for the veteran's chronic sacral strain 
with radiculopathy to the left leg was supported by the 
evidence then of record and the law in effect at that time.

3.  To the extent error was committed in the March 1986 
rating decision, the record does not reflect that had it not 
been made, it would have manifestly changed the outcome; it 
is not absolutely clear that a different result would have 
ensued.


CONCLUSION OF LAW

The March 1986 rating decision's assignment of a 
noncompensable rating for the veteran's chronic sacral strain 
with radiculopathy to the left leg was not the product of 
CUE.  38 C.F.R. § 3.105 (2007); Russell v. Principi, 3 Vet. 
App. 310, 313 (1992) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  However, the United States Court of 
Appeals for Veterans Claim (Court) has held that the 
aforementioned duties to assist and to notify do not apply to 
claims of CUE in prior Board decisions or in prior rating 
decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).

A rating decision dated March 3, 1986, established service 
connection for chronic sacral strain with radiculopathy to 
the left leg and assigned an initial noncompensable rating, 
effective November 22, 1985.  The veteran initiated an appeal 
to that rating, but did not perfect his appeal by filing a 
timely Substantive Appeal after an SOC was promulgated in 
April 1986.  Therefore, that decision is now final.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

The Board notes that, under 38 C.F.R. §§ 3.104(a), 3.105(a) 
and 20.1103 taken together, a rating decision is final and 
binding in the absence of CUE.  Under 38 C.F.R. § 3.105(a), 
"[p]revious determinations which are final and binding 
...will be accepted as correct in the absence of clear and 
unmistakable error."  A decision which constitutes a reversal 
of a prior decision on the grounds of CUE has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  
The Court has provided the following guidance with regard to 
a claim of CUE:

In order for there to be a valid claim of 
"clear and unmistakable error," there must 
have been an error in the prior adjudication 
of the claim.  Either the correct facts, as 
they were known at the time, were not before 
the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert 
more than a disagreement as to how the facts 
were weighed or evaluated.


Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the outcome 
are harmless; by definition, such errors do 
not give rise to the need for revising the 
previous decision.  The words "clear and 
unmistakable error" are self-defining.  They 
are errors that are undebatable, so that it 
can be said that reasonable minds could only 
conclude that the original decision was 
fatally flawed at the time it was made.  A 
determination that there was a "clear and 
unmistakable error" must be based on the 
record and the law that existed at the time of 
the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).  

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).  As the present claim of CUE 
concerns the assignment of a disability rating, this 
rationale would also apply to the provisions of 38 C.F.R. 
§ 4.3 (resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant) and 38 C.F.R. § 4.7 
(where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating).  In other words, for there to be a valid 
claim of CUE, the evidence of record must reflect that it was 
undebatable that a higher rating was warranted.

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  In Russell, Fugo and other decisions, 
the Court has emphasized that merely to aver that there was 
CUE in a rating decision is not sufficient to raise the 
issue.  The Court has further held that simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed the evidence can never rise to the stringent 
definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

The veteran essentially contends that the March 1986 rating 
decision's assignment of a noncompensable rating for his 
chronic sacral strain was CUE, in that it was undebatable he 
had painful motion of the back at the time of that decision.

The Board observes that the law at the time of the March 1986 
rating decision provided that evaluation of lumbosacral 
strain was conducted in accord with the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1985).  Under this 
code, a zero percent rating was assigned for lumbosacral 
strain with slight subjective symptoms only.  With 
characteristic pain on motion, a rating of 10 percent was 
provided.  With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position, 
a rating of 20 percent was provided.  When severe with 
listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion, a 
rating of 40 percent was provided.  38 C.F.R. § 4.71a (1985).

The veteran has contended, to include at his February 2008 
Board hearing, that he experienced painful motion of the back 
ever since his initial in-service injury, and reported pain 
at the time of a January 1986 VA medical examination.

In reviewing the evidence of record at the time of the March 
1986 rating decision, the Board acknowledges that the 
veteran's service treatment records confirm he was evaluated 
for complaints of back pain, and that he was placed on 
profile with no heavy lifting.  Further, the January 1986 VA 
medical examination noted that he complained of pain on heavy 
lifting.  However, on the physical examination itself there 
was no limitation of motion, no spasm or tenderness, and it 
was noted that the veteran bent over without difficulty.  
There was also no indication of painful motion on that 
examination, and X-rays resulted in an impression of normal 
lumbosacral spine.

In short, the January 1986 VA medical examination did not 
reveal painful motion, spasm, or any other symptomatology 
which would warrant a compensable rating under Diagnostic 
Code 5295 at that time.  Consequently, the competent medical 
evidence at that time supported a finding of slight 
subjective symptoms only, which warranted a noncompensable 
rating under Diagnostic Code 5295.  Therefore, it was not 
undebatable that a compensable rating was warranted at the 
time of the March 1986 rating decision.  Consequently, the 
contention that a rating in excess of 30 percent was 
warranted at that time constitutes a disagreement with how 
the evidence was weighed.  As noted above, this does not 
constitute CUE.

In making this determination, the Board does not dispute the 
sincerity of the veteran's assertions that he was 
experiencing painful motion at the time of the March 1986 
rating decision, and that he reported such painful motion at 
the January 1986 VA medical examination.  However, in 
adjudicating his claim of CUE, the Board's review is limited 
to the evidence that was of record at the time of the March 
1986 rating decision.  See Damrel, supra; Russell, supra; 
Porter, supra.  As detailed above, the evidence then of 
record supported assignment of no more than a noncompensable 
rating under Diagnostic Code 5295.

To the extent the veteran contends there was CUE in that the 
January 1986 VA medical examination was deficient, the Court 
has indicated that an inadequate examination does not 
constitute CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 
(1992) (An error made by a VA doctor who examines a veteran 
is "not administrative error during the adjudication process 
which would require the prior decision to be reversed or 
amended...").

In view of the foregoing, the Board finds that the March 1986 
rating decision's assignment of a noncompensable rating for 
the veteran's chronic sacral strain was supported by the 
evidence then of record and the law in effect at that time.  
To the extent error was committed in the March 1986 rating 
decision, the record does not reflect that had it not been 
made, it would have manifestly changed the outcome; it is not 
absolutely clear that a different result would have ensued.  
Accordingly, the Board finds that the March 1986 rating 
decision was not the product of CUE, and the benefit sought 
on appeal must be denied.


ORDER

Inasmuch as the March 1986 rating decision was not the 
product of CUE, the benefit sought on appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


